OPINIÓN DISIDENTE DEL JUEZ ÁSOOIADO
SR. DEL TORO.
Después dé un detenido estudio-de todas las. cuestiones envueltas en este caso, he concluido que debo disentir de la opinión de la mayoría que sirve de ba.se a la sentencia de esta; *324Corte Suprema confirmatoria de la apelada, expresando por escrito las razones en que fnndo mi disentimiento.
Ambas partes están conformes con respecto a la narración de los hecbos ocurridos. Es la manera de apreciar esos he-chos y de aplicar la ley y la jurisprudencia, la que motiva el conflicto sometido a la decisión de las cortes.
En vez de exponer por mí mismo tales hechos, los trans-cribiré en la forma en que aparecen en la exposición del caso, por virtud del convenio celebrado al efecto por ambas par-tes interesadas.
“1. Que allá por el 12 de abril de 1905 la demandante arriba mencionada, Fajardo Sugar Company, una corporación organizada y existente bajo las leyes del Estado de New York, archivó en la Ofi-cina del Secretario de Puerto Rico una copia debidamente certificada de sus cláusulas 'de incorporación, incluyéndose el consentimiento para demandar y ser demandada, y fué debidamente inscrita en la Oficina del Secretario de Puerto Rico como una corporación extran-jera autorizada a hacer negocios en esta isla.
“2. Que desde aquella fecha la demandante ha sido permitida, y autorizada por el Tesoréro de Puerto Rico, de" año en año, para ocu-parse en Puerto Rico del cultivo de la Caña de azúcar y para la ela-boración de azúcar, melao y ron, y efectivamente se ha ocupado de este- negocio, teniendo su oficina principal de negocios en el pueblo de Fajardo, en esta isla.
“3. La Fajardo Sugar Company, en abril- 1 de 1912, presentó-ai Departamento de Tesorería de Puerto Rico una planilla de cor-poración, jurada, para el año económico de 1912-13, en cuya planilla se trata de dar una completa y verdadera lista, de toda la propiedad perteneciente a dicha compañía en la Isla de Puerto Rico en enero 15 de 1912, y amplias y verdaderas contestaciones a todo el interro-gatorio que se relaciona con dicha propiedad. Una copia de dicha planilla de corporación con seis exhibits que la acompañan, marca-dos respectivamente Exhibits 1, 2, 3, 4, 5 y 9, mencionados en ella, se adhiere a la presente, marcándose ‘Exhibit A.’
“Esta planilla comprende, primero, un estado demostrativo del capital de la'corporación como sigue:
‘ ‘ Capital en acciones, cantidad pagada_$3, 000, 000. 0O:
Bonos, valor a la par- 400, 000‘. -00
*325Superávit y fondo de amortización (Fondo de Seguro) _ $50, 000. 00
Ganancias a repartir_ 587,101. 24
“Esta parte de la planilla contenía una nota en el sentido de que el valor en el mercado del capital social y bonos no se podía determinar.
“La planilla entonces trataba de exponer el valor del capital de la corporación empleado en negocios en la forma siguiente:
“Valor total del capital empleado en Puerto Rico-$2, 413, 360. 33
“Valor total del capital empleado en otra parte- 606, 919.10
Total (no se hace constar en la planilla)-$3, 020, 279. 43
“La planilla además contenía una cuenta de la propiedad de la corporación en Puerto Rico como sigue:
“Bienes inmuebles consistentes de te-rrenos (Exhibit No. 1)_ $24,300.00
Ferrocarril (Exhibit No. 2)_ 61,100.00
Maquinaria para la elaboración de azú-car (Exhibit No. 5)_ 474,400.00
Otras maquinarias (Exhibit No. —), edificios _ 168, 400'. 00
Total (no se hace constar en la planilla)- $728, 200. 00
Hipotecas (Exhibit No. 9)__
Efectivo en caja o en depósito- $25,133. 30
Notas cobrables u otros créditos poseí-dos (Exhibit No. 9)_ 1,077,777.30
Valor del capital, bonos y otras garan-tías de otras compañías que se poseen (Exhibit-No. 9)_1_ 2,500.00
Valor de los bienes personales que se poseen (Exhibit No. 3)_ 80,530.00
Material rodante (Exhibit No. 4)_ 100. 00
Total de los bienes personales. 1,186, 040. 60
Total general-(sic) __ $2, 413, 360. 33
“La partida en cuanto al capital empleado en otra parte, está formada por acciones de la Fajardo Development Company, que se poseen en New York, en la cantidad de $586,500 y efectivo en depósito en New York en la cantidad de $20,419.
*326"4. Subsiguientemente el Tesorero de Puerto Rico tasó a la Fa-jardo Sugar Company, para fines de contribución para el año eco-nómico de 1912-13, y en julio 13 de 1912 envió a dicha corporación un aviso de dicha tasación, copia de cuyo aviso se hace parte de la pre-sente, marcándose 'Exhibit B.’ Dicha tasación, según aparece de dicho aviso, es como sigue:
"Terreno, 122 acres — ^ $11,800.00
Maquinaria para la elabo-ración de azúcar y casa para la maquinaria_ 982, 427. 00
Edificios_ 88, 000. 00
Otras mejoras __ 12, 500. 00
Total de terreno y m'ejoras_$1, 094, 727. 00
Hipotecas, arrendamiento y acciones- 2, 093, 894. 00
Total terreno, mejoras, hipotecas, arrendamien-tos y acciones_$3,188, 621. 00
Vía, puentes, túneles, etc_:- $62, 710. 00
Material rodante_ 200. 00
Total, ferrocarril, (no se hace constar en la planilla)_ 62, 910. 00
Efectivo _ $25,133. 00
Otros bienes personales_ 80, 530. 00
Total_ 105, 663. 00
Total general-$3, 357,194. üü
"La partida anteriormente descrita como ‘Hipotecas, arrenda-mientos y acciones, $2,093,894’ fue calculada como sigue:
"Hipotecas-$499,119.00
Acciones,- Porio Pico Progress, una corporación organi-zada de acuerdo con las leyes de Puerto Rico_ 2, 500. 00
Acciones, Fajardo Development Company, una corpora-ción organizada de acuerdo con las leyes del Estado de New York_ 586, 500. 00
Notas cobrables y otros créditos:
Préstamos sobre las cosechas_ 449, 506. 55
Préstamos, Fajardo Sugar Growers’ Association_ 168,-723. 00
Cuentas corrientes_ 197,155. 00
Cuenta corriente con la Fajardo Development Company-:- 200,146. 00
*327“5. Subsiguientemente dicba Fajardo Sugar Company tomó ape-lación a la Junta de Revisión e Igualamiento, y se acompaña a la pre-sente copia de dicha apelación, -marcándose ‘Exhibit C.’ (Al reci-birse dicha apelación en la Oficina del Tesorero, fué anotada como ‘Apelación No. 821, Caso No. 322.’) Los fundamentos de esta ape-lación eran los siguientes.-
‘1. Que la valoración sobre “Maquinarias y casas para maqui-narias” fué arbitrariamente elevada a la suma de $427,627, sin tener en cuenta su valor actual.
“ ‘2. Que la valoración sobre “Hipotecas, arrendamientos y ac-ciones,” incluye las siguientes partidas, que están expresamente exen-tas de acuerdo con la ley (Créditos). Las partidas son:
“Anticipo sobre cosechas_$439,751.00
Préstamos a la Fajardo Sugar Growers’ Association_ 168, 723. 00
Cuentas corrientes_ 197,155. 00
Cuenta con la Fajardo Development Company_ 200,146. 00
Valor ación sobre acciones no situadas en Puerto Rico, ascendentes a_ 586, 500. 00
“Dicha apelación fué debidamente presentada ante la Junta de Revisión e Igualamiento, junta con las planillas de contribución y valoración, según lo demuestra el certificado del Tesorero que se acom-paña a la presente y se marca ‘Exhibit D.’
“6. Después la Fajardo Sugar Company compareció, por medio de su abogado, y argumentó su caso ante la Junta de Revisión e Igualamiento, y luego la Junta de Revisión e Igualamiento redujo la valoración total de la propiedad real y personal tasada para el año económico de 1912-13 a la Fajardo Sugar Company de la suma de $3,357,194 a la de $3,000,000. Un aviso de esta resolución de la Junta de Revisión e Igualamiento fué debidamente enviado por el Tesorero de Puerto Rico a dicha corporación el día 30 de agosto de 1912.' Copia de "dicho aviso se acompaña a la presente, marcándose ‘Exhibit E.’
“7. La Junta de Revisión e Igualamiento, al resolver el caso en cuestión, tuvo en cuenta que la tasación total hecha por ei Tesorero de Puerto Rico en contra de la Fajardo Sugar Company para los fines de contribución durante el año 1912-13 era demasiado alta, y deci-dió reducir este montante según se indica anteriormente. En la discusión ante la junta se sugirió que la corporación estaba debida-mente sujeta a la contribución sobre el montante del capital empleado en negocio en Puerto Rico, y que el montante del capital así empleado en Puerto Rico podría propiamente obtenerse totalizando, a un valor *328razonable, su capital en acciones, bonos, superávits y ganancias a repartir (fondo de seguro), y deduciendo de ello la cantidad de $606,919, que la compañía alega que es el capital empleado en nego-cios fuera de Puerto Pico.. Para estos fines, el capital en acciones de la corporación fue calculado en la suma de .$2,569,818.
“Que la junta finalmente resolvió este caso sencillamente redu-ciendo el montante de la valoración de $3,357,194 a $3,000,000; y que se resolvió fijar dicha tasación valorando los bonos, superávits y ganancias a repartir, de la Fajardo Sugar Company, descontando el importe del capital empleado en negocios en otras partes fuera de Puerto Rico. Para este fin los bonos fueron tomados por un valor a la par de $400,000 y las ganancias a repartir fueron calcula-das en $587,101, y el superávit y fondos de amortización (fondo de seguro) fué calculado en $50,000 y se dió un valor de $2,569,818 al capital de dicha corporación y de este total se dedujo la cantidad de $606,919, cuya suma es el capital que la corporación dice tiene empleado en otras partes, quedando en número redondos la suma de $3,000,000.
• “8. El día 2 de septiembre de 1912, dicha Fajardo Sugar Company pagó la suma de $18,000.01 como contribuciones tasadas sobre la base de $3,000,000, siendo aquella suma el primer plazo de las contri-buciones para el año económico de 1912-13, de cuya cantidad se paga-ron por la Compañía, — bajo protesta, — $6,093.19. El día 28 de le-brero de 1913, dicha Fajardo Sugar Company pagó una cantidad de dinero igual, estableciendo análoga protesta, siendo dicho pago el segundo plazo de las contribuciones para el año económico de 1912-13, basándose dichas protestas en el hecho de que la propiedad tasada consistía de créditos en cuentas corrientes, pagarés, y otros créditos personales legalmente exentos de contribución, como sigue:
“‘(1) Anticipos, préstamos y cuenta corriente ■ con la Fajardo Sugar Growers’ Association, ascendentes a setecientos cuarenta y tres mil trescientos ochenta y tres dólares, setenta y nueve centavos ($743,383.79).
“ ‘(2) Cuenta corriente con la Fajardo Development Company, ascendente a doscientos mil, ciento cuarenta y seis dólares, setenta y seis centavos ($200,146.76).
“ '(3) Pagarés y documentos a cobrar, ascendentes a setenta y dos mil dólares ($72,000).’
“Copias de las dos protestas a. que nos referimos se acompañan a la presente, y se marcan, respectivamente, 'Exhibit G’ y 'Exhibit H.’
*329“9. El día 15 de enero de 1912, la Fajardo Sugar Company poseía la siguiente propiedad:
“ ‘(1) Anticipos, préstamos y cuenta corriente con la Fajardo Sugar Growers’ Association, ascendentes a setecientos cuarenta y •tres mil, trescientos ochenta y tres dollars, setenta y nueve centavos ($743,383.79).’
“Esta suma estaba formada de dinero de refacción adelantado anteriormente a la Fajardo Sugar Growers’ Association, una asocia-ción por acciones, no incorporada, organizada de acuerdo con las leyes ■del Estado de New York, y que se ocupaba en el cultivo de la caña ■de azúcar en Puerto Rico.
■ “ ‘ (2) Cuenta corriente con la Fajardo Development Company, ascendente a doscientos mil, ciento cuarenta y seis dólares, setenta y seis centavos ($200,146.76).’ '
“Esta cantidad consistía de dinero adelantado anteriormence a la Fajardo Development Company, una corporación organizada bajo las leyes del Estado de Connecticut, y que se ocupaba en la explo-tación de un ferrocarril en Puerto Rico como portador público de •cargas y pasajeros, cuyo ferrocarril se extiende desde el Municipio de Naguabo, vía Fajardo, hasta el Barrio de Mameyes. Dichos anti-cipos consistían de un sobrante de préstamos sin pagar, hechos de tiempo en tiempo, desde la organización de la Fajardo Development •Company hasta el 15 de enero de 1912 para la construcción y mante-nimiento del ferrocarril.
“‘(3) Pagarés y documentos a cobrar, ascendentes a setenta y •dos mil dólares (‡72,000).’
“Estos pagarés son créditos varios contra residentes de Puerto Rico, adquiridos por la Fajardo Sugar Company en el curso de su negocio. La Fajardo Sugar Company, el día 15 de enero de 1912, no poseía garantía de ninguna clase para ninguno de los créditos men-cionados en este párrafo.”
Conocidos los hechos, veamos si, de acuerdo con la ley y la jurisprudencia, la cantidad de $12,186.37 ha sido o nó co-brada ilegalmente a la demandante por concepto de contri-buciones.
A. La primera cuestión que debe considerarse es la de si los “créditos” en general están o nó exentos del pago de contribuciones en Puerto Eico. Esta Corte Suprema en el caso de The Union Central Life Ins. Co. v. Gromer, 19 D. P. R., 900, resolvió que lo estaban. Intervine en la decisión de dicho *330caso y disentí de la opinión de la mayoría, pero no expresé las razones de mi disentimiento. Lo haré ahora.
Desde 1900 en que se aprobó nuestra ley de remas, cono-cida generalmente con el nombre de bill Hollander, hasta 1904, no hubo cuestión alguna con respecto' a que los crédi-tos personales o hipotecarios, estuvieran exentos del pago de contribuciones. . Dichos créditos eran tasados y sus due-ños pagaban la contribución correspondiente. Fué con motivo-de ciertas enmiendas hechas a la ley en 1904, que surgió el conflicto. Dichas enmiendas consistieron en haberse excluido los créditos en cuentas corrientes, pagarés, -y otros crédi-tos personales, de la clasificación de “bienes muebles” con-tenida en el artículo 290 del Código Político y otras que guar-' dan estrecha relación con la indicada.
Estoy convencido de la fuerza y de la lógica de los razo-namientos consignados por el Juez MacLeary al emitir la opinión de la corte en el caso citado de The Union Central Life v. Gromer. Si fuera posible por inferencias llegar a la conclusión de si están o nó exentos los créditos del pago de contribuciones por virtud de las enmiendas de 1904, con-testaría que lo estaban; pero a mi juicio a tal conclusión no puede llegarse por inferencias, sino que es necesario que el legislador declare la exención expresamente. En ninguna parte de la Ley de Rentas se consigna expresamente que los créditos están exentos del pago de contribuciones, y tanto en 1900, como en 1904, como hoy, la dicha Ley de Rentas con-tenía y contiene el precepto que sigue: “Que toda propiedad no exenta expresara enté del pago de, contribuciones será ta-sada como imponible.” Yéase el citado "artículo 290 del Código Político. Si la Legislatura de Puerto Rico quiso eximir del pago de contribuciones a. los créditos que antes consideró como imponibles, debió haberlo hecho expresamente de acuerdo con la regla sentada y seguida por ella misma. Ar-tículo 291 del Código Político.
En el caso de Vicksburg & Pacific R. Co. v. Dennis, 116 *331U. S., 665, 667, 668, la Corte Suprema de los Estados Unidos, se expresó así:
¿‘En el muy importante caso de Providence Bank v. Billings, 4 Pet., 514, el Juez Presidente Marshall, al tratar de la renuncia parcial de imponer contribuciones becha por el Estado en la carta constitutiva de una corporación, se expresó como sigue: ! Que el poder de fijar contribuciones es de importancia vital y esencial a la exis-tencia del gobierno, es una verdad acerca de la cual no es necesario insistir.’ ‘Como toda la comunidad está interesada en conservarlo íntegro, tiene ésta derecho a persistir en el hecho de que no debe presumirse que ha sido abandonado cuando no se revela el propósito deliberado del Estado de renunciarlo.’ ‘Debemos buscar la exen-ción en el lenguaje del instrumento y de no encontrarla en él sería una extralimitación de nuestra parte incluirla mediante interpreta-ción.’ 4 Pet., 561-563.
“En el caso de Philadelphia & Wilmington Railroad v. Maryland, 10 How., 376, el Juez Presidente Sr. Taney, dijo lo siguiente: ‘Esta corte ha declarado en varias ocasiones que la facultad del Estado para fijar contribuciones nunca deberá presumirse que ha sido renun-ciada, a menos que aparezca expresamente en términos claros e ine-quívocos la intención de renunciarla.’ 10 How., 393.
“En las decisiones subsiguientes ha sido mantenido estricta-mente igual principió en el que constantemente se ha insistido en distintas formas de lenguaje. Se ha dicho que ‘ni el derecho a impo-ner contribuciones, ni ninguna 'otra facultad de la soberanía enten-derá esta corte que han sido renunciados, a no ser que tal renuncia resulte expresada en términos que sean demasiado claros para ser equivocados;’ que ‘no puede privarse de nada al Estado por presun-ción o inferencia’; cuando se alega la renuncia deberá ésta quedar establecida en lenguaje claro y que no admita dudas, que no sea sucep-tible de ninguna interpretación razonable compatible con la reten-ción de dicha facultad; si surgiere duda respecto a la intención de la Legislatura, deberá resolverse a favor del Estado ’; que un Estado no puede ser privado de este atributo tan grande de la soberanía tomándose en consideración en lenguaje ambiguo; que cualquier con-trato de exención ‘debe ser estrictamente considerado, sin que jamás se permita que se extralimite en su alcance o duración de los requi-sitos claramente exigidos en la concesión’; y que tales exenciones se consideran ‘en desdoro de la autoridad soberana y el derecho común y por tanto, que no' han de ir más allá dé los requisitos *332exactos y precisos de las concesiones interpretadas .strictissimi juris.’ * *
Y en el de Davenport Nat. Bank v. Mittelbuscher, 15 Fed., 225, 228, la Corte de Circuito de Iowa, S. D., dijo:
“Está ahora bien establecido que generalmente las acciones de capital de las corporaciones en Iowa están sujetas a la imposición de contribuciones. Coolí v. Burlington, supra. Si el capital de los bancos de economías está exento en absoluto, debe ser por virtud de las prescripciones arriba citadas. Como hemos visto no resulta de modo claro que tal sea el efecto de esa sección. Es una regla sana y bien establecida en la interpretación de leyes de rentas, que ‘si la propiedad que está sujeta a tasación con arreglo a un estatuto anterior y general ha de quedar exenta de conformidad con una ley posterior de su parte proporcional de contribución en el sostenimiento de los gastos públicos, deberá basarse dicha exención en alguna dis-posición clara e inequívoca del estatuto.’ ”
Pero aun aceptando como enteramente correcta la inter-pretación que la mayoría de los jueces de esta Corte ¡Suprema lia dado a la Ley de Rentas, a los efectos de concluir que los créditos a partir del año ele 1904 quedaron exentos del pago de contribuciones en Puerto Rico, aun así, debe revocarse, o al menos modificarse, a mi juicio la sentencia recurrida.
B. Este caso no es enteramente igual al de The Union Central Life Ins. Co. v. Gromer, supra. Aceptando que poda-mos entrar a clasificar las partidas componentes de la suma ele tres millones de pesos sobre la cual se impuso y cobró finalmente la contribución, encontraremos entre ellas, por ejemplo, la de “anticipo sobre cosechas” ascendente, según la misma demandante, a $439,751, y que, de acuerdo con el criterio sustentado por la mayoría de los jueces de esta corte, debe considerarse exenta del pago de contribuciones.
Si se adopta la teoría de penetrar en la intención del legis-lador a los efectos de concluir que por virtud de sus enmien-das de 1904 eximió a los créditos del pago de contribuciones, •ese mismo criterio debe seguirse para fijar la naturaleza de los créditos exentos.
*333Para establecer la intención del legislador, se lia sos-tenido que no quiso tasar dos veces una misma propiedad, esto es, que no quiso imponer una doble -contribución. Así, antes de 1904, al tasarse una finca hipotecada, se descornaba el valor de la hipoteca. El propietario de la finca pagaba contribuciones por la diferencia entre el valor real de la finca y el de la hipoteca y el dueño de ésta por el valor de su cré-dito. A partir de 1904, a virtud de las enmiendas a la Ley de Rentas, cuando se tasa una finca hipotecada a los efec-tos de la imposición y cobranza de contribuciones, no se des-cuenta el valor de la hipoteca y el dueño viene obligado a pagar contribuciones calculadas sobre el valor total de la finca sin descuento alguno. De ahí que se deduzca, lógica-mente en verdad, que para evitar lo que pudiera resultar en la práctica una doble tasación, no deba continuarse a par-tir de 1904 cobrando contribuciones al dueño del crédito hipo-tecario.
Pero el caso de los anticipos para cosechas es completa-mente distinto. Tanto antes de 1904 como después de esa fecha “estarán exentos de tributación * * * los frutos por cosechar y productos de la tierra que sean precisamente propiedad del productor y mientras estén en poder de éste.” Artículo .291 del Código Político, enmendado en 1904. . De suerte que, de acuerdo con el anterior precepto y con la inter-pretación que a la Ley de Rentas según fué enmendada en 1904, ha dado la mayoría do los jueces de esta Corte Suprema, la suma de $439,751 perteneciente a la Fajardo Sugar Company y por ella prestada a la Fajardo Sugar G-rowers’ Association en concepto de “anticipos sobre cosechas,” ni paga contribución invertida eú la cosecha de cañas dulces por la corporación deudora, ni tampoco considerada como capital de la corporación acreedora. Dicha suma escapa, pues, en abso-luto, al pago de contribuciones, y ésta no. pudo ser, a mi jui-cio, la intención de la Legislatura.
C. Pero hay más. Si bien es cierto que la tasación hecha por el Tesorero tuvo por base la expresada en el hecho 4, *334también lo es que se apeló ele esa tasación para ante la Junta de Revisión e Igualamiento, que ésta oyó la apelación y que en la discusión del recurso “se sugirió que la corporación estaba debidamente sujeta a la contribución sobre el mon-tante del capital empleado en negocios en Puerto Rico, y que el montante del capital así empleado en Puerto Rico podría propiamente obtenerse totalizando a un valor razonable, su capital en acciones, bonos, superávits y ganancias a repartir {fondo de seguro), y deduciendo de ello la cantidad de $606,919, que la compañía alega que es el capital empleado en negocios fuera de Puerto Rico. Para estos fines el capital en acciones de la corporación filé calculado en la suma de $2,569,818.”
El procedimiento seguido por la junta fué distinto del adoptado por el Tesorero, y esto no obstante, el adoptado por el Tesorero es el que en realidad de verdad lia venido sir-viendo de base a las conclusiones establecidas al discutirse y resolverse el recurso.
No puede negarse que a partir del 9 de marzo de 1911, por virtud de las prescripciones de la ley No. 35, disponiendo el pago de contribuciones bajo protesta, se puede recurrir a los tribunales en el caso del cobro de una contribución ilegal aun cuando diclia contribución Rubiera sido sancionada por la Junta de Revisión e Igualamiento, pero para ello es necesario que se determine con toda claridad en qué consiste la contribución ilegal cobrada, distinguiéndola y fijando con toda exactitud el montante de la misma. Y esto no se lia lieclio, a mi juicio, en el presente caso.
D. Por último, aun cuando debiera concluirse que todas las cantidades especificadas en la demanda, ascendentes a más de un millón de pesos, estaban exentas del pago de contri-buciones, la justicia y la equidad requerirían de consuno que de ella se dedujera la suma de $357,194 que rebajó la Junta de Revisión e Igualamiento a virtud de la apelación interpuesta por la corporación demandante, pues atendidas todas las circunstancias concurrentes, no encuentro ninguna *335que justifique la teoría de que la iuteución de la junta fuera la de rebajar dicha suma del valor en que se tasaron por el Tesorero las “maquinarias y casas para maquinarias” de la Fajardo Sugar Company.
Tales son, expuestos a grandes rasgos, los motivos en que fundo mi disentimiento.